OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice as an attorney-at-law by this court on December 6, 1967, and maintains an office for the practice of law in the Fourth Judicial Department.
By order entered November 29, 1990, this court suspended respondent from the practice of law based upon his conviction *140in the City Court of the City of Albany, New York, on November 20, 1990, in violation of Tax Law § 1801 for failing to file New York State income tax returns for the years 1986 and 1987, with intent to evade the payment of taxes. By further order of this court, entered January 25, 1991, the Honorable Peter E. Corning was appointed Referee to take such proof as respondent might offer in mitigation of his conduct and to report his findings to this court.
The Referee filed his report, dated July 30, 1991, and based upon the findings in the report we determine that respondent should be suspended from the practice of law for a period of one year commencing on November 29, 1990 and until further order of this court. In determining the appropriate measure of discipline, we have considered respondent’s previous conviction for failure to file income taxes (see, Matter of Conaty, 71 AD2d 365) as well as his excellent reputation for dedicated service to the community and to his clients.
Callahan, A. P. J., Doerr, Denman, Green and Balio, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (h).